Citation Nr: 0929001	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim for service connection for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to 
June 1969, including service in Vietnam during the Vietnam 
conflict from May 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which reopened but then denied a 
previously denied claim for service connection for PTSD.  In 
a rating decision dated in September 2006 the RO reconsidered 
and again denied the Veteran's claim for service connection.

In April 2009 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  A September 2003 rating decision denying service 
connection for PTSD was not appealed.  

2.  In March 2005, the Veteran submitted a new claim for 
service connection for PTSD.

3.  Evidence compiled since the September 2003 rating 
decision, including VA psychiatric treatment records dating 
from October 2003, is new and material, and raises a 
reasonable possibility of substantiating the Veteran's claims 
for service connection.

4.  The Veteran's claim that he unloaded dead and wounded 
soldiers during his assignment at the 36th Evacuation 
Hospital in Vietnam during the Vietnam conflict is consistent 
with official military records.

5.  The Veteran has a long history of treatment for chronic 
PTSD, which has ascribed by treatment providers as related to 
his wartime experiences. 


CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting, in full, the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist (see 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008)), 
such error is considered harmless and will not be further 
discussed.  

In a September 2003 rating decision, the RO denied service 
connection for PTSD on the grounds that service treatment 
records (STRs) "show no reference to treatment for PTSD."  
A substantive appeal was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In March 2005, the Veteran submitted a new claim for service 
connection for PTSD.  In September 2005 the RO reopened claim 
but then denied it on the grounds that the evidence did not 
show that PTSD was incurred or aggravated by military 
service.  

In March 2006 the Veteran submitted additional evidence 
regarding his claim for service connection for PTSD.  In a 
rating decision dated September 2006, the RO advised that the 
Veteran's claim had been reconsidered but again denied on the 
grounds that there was no link between the Veteran's current 
anxiety attacks and any in-service diagnoses; and on the 
grounds the Veteran did not meet the criteria for PTSD 
"based upon the insufficient frequency and severity" of his 
symptoms.  The Veteran has appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Preliminarily, the Board notes that in the September 2005 
rating decision the RO appeared to reopen the claim and deny 
it again on the merits.  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board will 
therefore determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Evidence compiled since the September 2003 rating decision 
includes VA treatment records dating from October 2003, which 
reflect a diagnosis of "PTSD, chronic."  This evidence is 
new since it was not of record at the time of the September 
2003 denial.  The Board must presume the credibility of this 
evidence for the purpose of reopening the claim.  Justus, 
3 Vet. App. 510.  Upon so doing the Board finds that it is 
material since it reflects a diagnosis of and treatment for 
PTSD.  It thus raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
New and material evidence having been found, the Veteran's 
claim for service connection for groin rash must be reopened.  
38 C.F.R. § 3.156.  The Board further finds that as the 
September 2006 rating decision was merely a continuation of 
the September 2005 action, the September 2003 decision 
constitutes the last final decision on the merits.  

Having reopened the claim for service connection for an 
acquired psychiatric disorder, including PTSD, based on new 
and material evidence, the Board has jurisdiction to review 
the underlying service connection claim de novo, based on the 
whole record.  For the reasons that follow the Board finds 
that a grant of service connection is warranted.

The Veteran reports that he suffers from nightmares, 
intrusive thoughts, anger, irritability, and other symptoms 
related to his particular service in Vietnam.  He reports 
that his initial lodging was in a barracks at a reception 
center in Long Binh, Vietnam.  He reports that this barracks 
was hit by enemy mortar and rocket fire within days after his 
arrival in Vietnam, and says that he was tasked with picking 
up body parts in the aftermath.  He reports that he was then 
transported to the 36th Evacuation Hospital in Vung Tau, 
where he loaded and unloaded dead and wounded soldiers.  

In September 2006 he was accorded a C&P PTSD examination.  
Axis I diagnosis was "300 Anxiety Disorder NOS [not 
otherwise specified]."  According to the examiner, a 
diagnosis of PTSD was not returned "based upon the lack of a 
verified stressor and the insufficient frequency and severity 
of symptoms."  However, the Board finds that the evidence 
dictates otherwise on both counts.  

In a May 2005 stressor statement the Veteran reported that he 
loaded and unloaded dead bodies and injured persons at the 
36th Evacuation Hospital in Vietnam in 1968 and 1969.  He 
also gave the name of a soldier that was severely wounded 
during an enemy attack on the Long Binh reception center in 
June 1968.  He reported that the soldier's leg had been blown 
off.  A casualty report associated with the claims file in 
August 2006 confirms that the soldier identified by the 
Veteran died on June [redacted], 1968, from hostile fire.  Moreover, 
Daily Staff Journals submitted by the 36th Evacuation 
Hospital covering the period August 1, 1698, through October 
31, 1968, confirm that the Veteran's unit received and 
transported numerous casualties.  Although the timeframe in 
this report is limited to August through October, 1968, the 
Board notes that this is because the service department 
restricts its search for corroborative evidence to two month 
periods, and does not mean that these were the only two 
months that casualties were loaded and unloaded at the 36th 
Evacuation Hospital in Vietnam.  Based on this evidence the 
Board finds the Veteran's report that he loaded and unloaded 
dead and wounded solders during his assignment at the 36th 
Evacuation Hospital in 1968 to be consistent with the 
circumstances of his service, and therefore credible.  38 
C.F.R. §§ 3.303(a); 3.303(f).

The record also reflects a long history of frequent and 
severe symptoms.  STRs show that the Veteran received 
psychiatric treatment during service in November 1968 for 
"anxiety reaction" and "rage reaction to stress;" and SPRs 
inform of numerous disciplinary actions (including 
imprisonment and two Court Martial convictions) after, but 
not prior to, the Veteran's deployment to Vietnam.  Indeed, 
SPRs show that the Veteran's performance was "Exc[ellent]" 
prior to his deployment to Vietnam.  Moreover, the medical 
evidence of record chronicles treatment by VA since January 
1990 for a "nervous condition," including anxiousness, 
trembling, inability to sleep, weird dreams/nightmares, 
anger, isolative behavior, and panic episodes.  In fact, a 
letter dated in July 1990 from VA to the Veteran refers to 
treatment in the Mental Hygiene Clinic for "war related 
trauma," and VA psychiatric treatment records dating from 
2001 to 2006 show diagnosis of and treatment for "PTSD, 
chronic."  Of particular note is a VA treatment record dated 
in August 2006, which advises as follows:

Veteran began receiving treatment at [a 
particular VAMC] until the early 1990's 
then was transferred here after his 
psychiatrist retired.  He apparently 
began seeing [name of physician] in the 
mid-90's.  Veteran was referred to [a 
Veteran's Center], but has not gone.  
Veteran continues to complain of the 
following:  Sleep Disturbance; Anxiety, 
Irritability (easily frustrated); and 
PTSD symptoms: hyperarousal, avoidance 
behaviors and intrusive thoughts 
regarding his experiences in Vietnam.  

Additionally, private hospital records dating from November 
2000 to December 2004 show emergency room treatment for 
anxiety/panic attacks.

In sum, VA psychiatric treatment records show a current 
diagnosis of chronic PTSD.  Moreover, the evidence (including 
private hospital records) reflects a long history of 
treatment for frequent and severe symptoms of PTSD, including 
anxiety, panic, nightmares, hyperarousal, anger, 
irritability, intrusive thoughts, and avoidance behaviors; 
and these symptoms have been ascribed by VA treatment 
providers as related to the Veteran's experiences in a war 
zone.  Further, evidence compiled by the U. S. Army & Joint 
Services Records Research Center corroborates at least one of 
the Veteran's reported stressors.  Accordingly, the Board 
finds that a grant of service connection for PTSD is 
warranted.  38 C.F.R. §§ 3.303(a), 3.304(f).

The Board notes that there is evidence in treatment records 
of a depressive disorder.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
However, the Board notes that this case is distinguished from 
Clemons.  In Clemons service connection for PTSD was denied.  
This denial prompted the discussion about whether VA should 
have considered claims for related symptoms, such as anxiety.  
However, in this case service connection for PTSD and related 
symptomatology (including anxiety and depression) has been 
granted.  


ORDER

New and material evidence having been received to reopen a 
previously denied claim for service connection for PTSD, the 
petition to reopen that claim is granted.

Service connection for PTSD is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


